              Case 1:20-cv-00560-RP Document 26 Filed 09/24/20 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

EL CAMPO VENTURES, LLC,                                §
                                                       §
                 Plaintiff,                            §
                                                       §
v.                                                     §                     1:20-CV-560-RP
                                                       §
STRATTON SECURITIES, INC., et al.,                     §
                                                       §
                 Defendants.                           §

                                                  ORDER

        Before the Court is Plaintiff El Campo Ventures, LLC’s (“El Campo”) and Defendants Clay

Signor, Signor Logistics, LLC, and Signor Farm and Ranch, LP’s Stipulation of Dismissal Without

Prejudice. (Dkt. 25). In their Stipulation, Moran cites Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

which allows a plaintiff to voluntarily dismiss an action without a court order by filing a notice of

dismissal before the opposing party serves an answer or a motion for summary judgment. (Id. at 1).

Though Rule 41 speaks of dismissing an “action,” the Fifth Circuit has interpreted it to allow

plaintiffs to dismiss all of their claims against individual opposing parties. See Oswalt v. Scripto, Inc.,

616 F.2d 191, 194–95 (5th Cir. 1980); Plains Growers ex rel. Florists’ Mut. Ins. Co. v. Ickes-Braun

Glasshouses, Inc., 474 F.2d 250, 254–55 (5th Cir. 1973); see also 9 Charles A. Wright, et al. Federal

Practice and Procedure § 2362 (3d ed. Aug. 2019 update).

        “Stipulated dismissals under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval

and are effective automatically upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th

Cir. 2013).




                                                      1
          Case 1:20-cv-00560-RP Document 26 Filed 09/24/20 Page 2 of 2



       Accordingly, IT IS ORDERED that the Clerk shall TERMINATE Defendants Clay

Signor, Signor Logistics, LLC, and Signor Farm and Ranch, LP.

       SIGNED on March 11, 2020.



                                            _____________________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE




                                               2
